WAHL, Justice,
concurring specially.
The majority opinion, in interpreting the waiver statute, Minn.Stat. § 253B.23, subd. 4 (1982) takes a broader sweep into the medical privilege of proposed patients than the legislature intended. The privilege is waived only “as to any physician or examiner who provides information with respect to a patient pursuant to any provision of this chapter.” (Emphasis added.) The provisions of the chapter pursuant to which the information might be provided are the pre-screening provisions of Minn.Stat. § 253B.07, subd. 1(b) (1982) and Minn.Stat. § 253B.07, subd. 5, requiring a prehearing examination. That examination must be conducted in conformance with Rule 8.01, Special Rules of Procedure Governing Proceedings Under the Minnesota Commitment Act of 1982, which requires that “[a]ll examinations shall conform to the same standards as apply to any aspect of professional practice.”
What information must the examiner have, then, in order to conduct an examination in conformance with professional standards? Counsel for petitioners has answered that query for the court by providing affidavits of two board-certified psychiatrists and a licensed consulting psychologist. Each affiant states that recent germane medical records are essential to the conduct of an examination in accordance with the standards that apply to the practice of their respective professions of psychiatry and psychology. I would hold that section 253B.23, subd. 4 abrogates the proposed patient’s medical privilege only as to recent, germane medical records essential to the conduct of an examination in accordance with professional standards. The statute requires no more.